Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are presented for examination.   This office action is in response to the amendment filed on 4/29/22.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Terminal Disclaimer
The terminal disclaimer filed on 4/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,963,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 REASONS for ALLOWANCE
Claims 1-22 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-22 are allowable over the prior art of record because an updated search made does not detect the combined claimed elements as set forth in the claims 1-22.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method and apparatus for performing pipeline-based accessing management in a server, and to provide associated storage servers, a host device within the storage server and during processing the object write command with the pipeline architecture, utilizing the host device to cache the metadata with a first cache module of said at least one pipeline, for controlling the server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules as described in the specification and together with combination of other claimed element as set forth in the claims.

The closest prior art, “Apparatus, System, And Method For Conditional And Atomic Storage Operations” by Flynn et al. (US 2016/0140004) discloses allocating data storage at a solid-state storage device.  Storage clients access and allocate portions of an address space of a non-volatile storage device. A conditional storage request is provided that the address space of the device can satisfy the entire request. If only a portion of the request can be satisfied, the conditional storage request may be deferred or fail. An atomic storage request is provided, which may comprise one or more storage operations. The atomic storage request succeeds if all of the one or more storage operations are complete successfully. If one or more of the storage operations fails, the atomic storage request is invalidated, which may comprise deallocating logical identifiers of the request and/or invalidating data on the non-volatile storage device pertaining to the request. However, Flynn fails to discloses, suggests, or teaches all the limitations as recited above.

Therefore, claims 1-22 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138